Citation Nr: 0409308	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-04 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include whether new and material 
evidence has been presented to reopen a previously denied 
claim therefor.  

2.  Entitlement to service connection for epilepsy, to 
include whether new and material evidence has been presented 
to reopen a previously denied claim therefor.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from June 25, 1979, to 
October 25, 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision entered in January 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, in which claims of 
entitlement to service connection for an acquired psychiatric 
disorder and epilepsy were reopened with the presentation of 
new and material evidence, but denied on the merits.  A 
notice of disagreement only as to the denial of service 
connection for an acquired psychiatric disorder was filed in 
February 2002, and although the RO then furnished the veteran 
a statement of the case in April 2002 as to both issues, the 
VA Form 9 submitted to the RO in April 2002 is construed as a 
notice of disagreement as to the January 2002 denial of 
service connection for epilepsy.  As a substantive appeal is 
shown to have been submitted as to each of the issues in 
question, such matters are within the Board's jurisdiction 
for review at this time.  

Private medical evidence received into the record in 
September 2003 reasonably raise an issue of the veteran's 
entitlement to a permanent and total rating for pension 
purposes, given the statement offered as to total impairment 
of functional capacity and the absence to date of any 
existing service-connected disability of the veteran.  Such 
matter has not been developed for review by the Board at this 
time and it is therefore referred to the RO for initial 
development and adjudication.

The undersigned herein addresses only the question as to the 
newness and materiality of the evidence submitted to reopen 
previously denied claims.  Inasmuch as that question is 
resolved in the veteran's favor, the remainder of the appeal 
is REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action that is 
required on his part.



FINDINGS OF FACT

1.  Service connection for an acquired psychiatric disorder 
and epilepsy was most recently denied by VA in a June 1991 
rating decision.  A timely appeal was not initiated.  

2.  Since entry of the June 1991 decision, evidence has been 
presented which raises a reasonable possibility of 
substantiating the previously denied claims.


CONCLUSIONS OF LAW

1.  The RO's June 1991 rating decision declining to reopen 
the issues of entitlement to service connection for an 
acquired psychiatric disorder and epilepsy, is final.  
38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been submitted to reopen 
the claims of entitlement to service connection for an 
acquired psychiatric disorder and epilepsy.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminarily, it is noted that the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), became law in November 2000.  To 
implement the provisions of the VCAA, VA promulgated 
regulations now codified, in pertinent part, at 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2003).  The VCAA has been the subject 
of various holdings of Federal courts.  However, as the 
disposition herein reached is favorable to the veteran to the 
extent indicated, the need to discuss VA's efforts to comply 
with the VCAA and implementing regulations at this juncture 
is obviated.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Section 7105(c), title 38, 
U.S.C.A. provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The United States Court of Appeals for the 
Federal Circuit has clarified that sections 7105(c) and 5108 
function together to prohibit the reopening of claims in the 
absence of new and material evidence, where the claims in 
question have not been appealed to the Board.  Jackson v. 
Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

The definition of new and material evidence is set forth at 
38 C.F.R. § 3.156, as applicable to claims to reopen 
submitted subsequent to August 29, 2001, such as this, and it 
provides that:

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself 
or when considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor 
redundant of the evidence of record at the time 
of the last prior final denial of the claim 
sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim. 

Generally, service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted during active duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003).  Where a veteran served 90 days of more 
during a period of war or during peacetime service after 
December 31, 1946, and a chronic disease, such as a psychosis 
or epilepsy, becomes manifest to a degree of 10 percent or 
more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 C.F.R. §§ 3.307, 3.309.  

Finality of Prior Actions

The veteran's entitlement to service connection for an 
acquired psychiatric disorder and epilepsy was previously 
denied in various actions of multiple ROs, dating to 1989.  
Most recently a June 2001 rating decision declined to reopen 
the claims of entitlement to service connection for paranoid 
schizophrenia and epilepsy.  Notice was provided to the 
veteran in accordance with 38 C.F.R. § 3.1(q) (2003), and 
while that notice was returned as undeliverable, in the 
normal course of events it is the appellant's burden to keep 
VA appraised of his whereabouts.  There is no burden on the 
part of VA to turn up heaven and earth to find him.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  Thus, the June 2001 
rating decision is final.  38 U.S.C.A. § 7105.

Newness and Materiality of the Evidence Submitted

Received by the RO in October 2001 were the veteran's claims 
to reopen.  Notwithstanding the RO's prior action in this 
matter in addressing the issues on a de novo basis, it is the 
Board's obligation to ascertain in each and every case, and 
at any juncture in its adjudication process, that it has 
jurisdiction over the subject matter presented.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consideration 
must therefore be initially accorded the question of whether 
new and material evidence has been presented to reopen the 
claims most recently denied by VA in the RO's June 2001 
decision.  This necessitates a review of the evidence 
submitted prior to and subsequent to that most recent, final 
denial.  

On file at the time of entry of the June 2001 denial were the 
veteran's service medical records, as well as examination and 
treatment records compiled by private medical practitioners.  
Such evidence indicated the presence, beginning in 1981, of 
multiple psychiatric entities, including a schizophreniform 
disorder, schizoaffective disorder, dysthymic disorder, 
borderline personality disorder, and schizophrenia.  Also 
shown were the existence of several abnormalities on 
electroencephalographic testing in 1991.  The veteran was 
diagnosed with a possible seizure disorder.  

In June 2001, Anne Emmerick, M.D., opined that the veteran's 
schizophrenia arose in the context of his military service. 

Since June 2001, VA has received multiple items of evidence, 
only a portion of which are herein addressed for purposes of 
determining the newness and materiality of that evidence.  
Those items consist of diagnoses and opinions offered by VA 
and non-VA medical professionals in March 2002, November 
2002, and September 2003, to the effect that the veteran has 
one or more acquired psychiatric disorders, inclusive of a 
schizoaffective disorder, bipolar type, and post-traumatic 
stress disorder (PTSD), which originated in service.  There 
is also medical opinion, received in December 2002, from a 
private medical practitioner who concluded that the veteran 
suffered from inservice dystonia as a result of use of 
prescribed anti-psychotic medication and that, within three 
months of service separation, he began to experience partial 
complex seizures due to temporal lobe epilepsy.  

In addition, there is presented a statement from an 
individual who served with the veteran during basic training 
and advanced infantry training.  It was this individual's 
recollection that there was a marked change in the veteran's 
behavior while on active duty.  Specifically, he noted that, 
during the fifth week of training, the veteran spoke and 
moved rapidly, with frequent outbursts; such behaviors were 
noted to result in psychiatric and psychological evaluations, 
followed by treatment session scheduled to occur three times 
weekly.  Seizure-like activity of the veteran was likewise 
observed by this individual, and he accompanied the veteran 
to the hospital for evaluation and treatment of that 
disturbance. 

The evidence described in the preceding paragraphs was not 
previously before agency decision makers.  That evidence, by 
itself or when considered with previous evidence of record, 
relates to unestablished facts necessary to substantiate the 
claims; namely that the veteran currently has acquired 
psychiatric disorders originating in service and that he has 
epilepsy that may have been manifest either in service or 
within the one-year period immediately following his 
discharge from service.  Such evidence is neither cumulative 
nor redundant of the evidence of record at the time of the 
last prior final denial of the claims, and it raises a 
reasonable possibility of substantiating those claims.  The 
evidence submitted is both new and material and the veteran's 
claims are reopened.  Further consideration of the merits of 
the reopened claims is deferred, pending receipt of 
clarifying medical data as requested in the Remand portion of 
this document.


ORDER

New and material evidence has been presented to reopen claims 
of entitlement to service connection for an acquired 
psychiatric disorder and for epilepsy.  


REMAND

Based on the Board's conclusion that the veteran's claims 
should be reopened, further development, as set forth below, 
is necessary prior to further consideration of the merits.  
In this regard, a further search for service medical and 
personnel records of the veteran is necessary, with retrieval 
of VA medical treatment and Social Security Administration 
(SSA) records.  In addition, further medical input is 
advisable to clarify the relationship between the disorders 
in question and the veteran's period of service.  Lastly, 
further actions are needed by the RO so as to ensure that 
full compliance with the VCAA has been achieved, to include 
any necessary prejudice analysis regarding the required 
chronological sequence of VCAA notice actions.  

Accordingly, the matters in question are REMANDED to the RO 
for the following:

1.  The RO should ensure that its prior 
actions are consistent with the 
provisions of 38 U.S.C.A. §§ 5100, 5103 
(West 2002); 38 C.F.R. § 3.159 (2003), in 
terms the notice provided of the VCAA.  
Included therein must be consideration of 
the question of whether the veteran has 
been prejudiced by the VA's issuance of 
this notice outside the chronological 
sequence set forth in the above-cited 
statutes and regulation.

2.  The RO should obtain a complete set 
of service medical and personnel records 
of the veteran for inclusion in the 
claims folder.  Such should include any 
and all records of treatment at the 
Eisenhower Army Medical Center at Fort 
Gordon, Georgia, where the veteran 
indicates he was treated for psychiatric 
and seizure activity while on active 
duty.  Attempts to retrieve these Federal 
records must continue until they are 
obtained or until such time as the RO 
concludes in writing that the records do 
not exist or that further attempts to 
obtain them would be futile.  

3.  The RO should obtain any and all VA 
examination and treatment records, not 
already on file, regarding the veteran 
which were compiled since October 1979 
regarding his claimed psychiatric and 
seizure disorders.  This includes records 
relating to outpatient treatment 
indicated by VA medical providers to have 
administered since January 2000 at the VA 
Boston Healthcare System Outpatient 
Clinic and a VA hospital admission from 
April 17 to 30, 2001, for psychiatric and 
seizure disorders.  A further search for 
VA records in other locations, such as 
Hawaii and California, is likewise 
needed.  Attempts to retrieve these VA 
records must continue until such records 
are obtained or until such time as the RO 
concludes in writing that the records do 
not exist or that further attempts to 
obtain them would be futile.  Once 
obtained, such records must be associated 
with the veteran's claims folder.  

4.  Upon obtaining authorization of the 
veteran, the RO should attempt to obtain 
those records of private medical 
treatment compiled by E.C. Ratinoff, 285 
West Artesia, Pomona, California 91764, 
regarding neurological evaluation and 
testing undertaken during 1983, as well 
as records relating to any and all 
treatment received at Metropolitan State 
Hospital, 11401 Bloomfield Avenue, 
Norwalk, California, 90650, which were 
compiled between October 1979 and August 
1982.  Once obtained, such records must 
be made a part of the claims folder. 

5.  The RO should obtain any and all 
medical records utilized by the SSA in 
adjudicating the veteran's entitlement to 
disability benefits from that agency on 
the basis of all prior applications 
therefor.  Attempts to retrieve these 
Federal records must continue until such 
records are obtained or until such time 
as the RO concludes in writing that the 
records do not exist or that further 
attempts to obtain them would be futile.  
Once obtained, such records must be 
associated with the veteran's claims 
folder.  

6.  Thereafter, the RO should undertake 
any and all development deemed necessary 
regarding the veteran's claim for service 
connection for an acquired psychiatric 
disorder, including as to PTSD efforts to 
verify the veteran's claimed stressors as 
to the detonation of grenades in a 
training exercise conducted in close 
proximity to the appellant and his 
inservice episode of dystonia leading to 
hospital evaluation and treatment.  If 
deemed appropriate by the RO, contact 
with the United States Armed Services 
Center for Research of Unit Records 
(USASCRUR) may be undertaken with a 
request to provide any information that 
may corroborate the alleged stressor(s).

7.  Thereafter, the veteran is to be 
afforded a VA psychiatric examination for 
the purpose of ascertaining the nature 
and etiology of any and all acquired 
psychiatric disorders, including PTSD.  
The veteran's claims folder in its 
entirety is to be furnished to the 
examiner, and the report prepared must 
reflect whether the claims folder was 
reviewed.  Such examination is to include 
a review of the veteran's history and 
current complaints, as well as a 
comprehensive mental status evaluation.  
Any indicated diagnostic studies, 
including psychological testing and PTSD 
sub-scales, must also be accomplished.  
All established psychiatric diagnoses are 
then to be fully set forth. 

The examiner must then offer a 
professional opinion, with full 
supporting rationale, addressing the 
following:  

(a)  Did any currently 
diagnosed acquired psychiatric 
disorder unequivocally exist 
prior to the veteran's June 
1979 entrance onto active duty?

If so, is it unequivocal that 
any such disorder underwent an 
increase in service, such as to 
constitute an aggravation of 
the preexisting disorder?

(b)  Is it at least as likely 
as not that any current 
acquired psychiatric disorder 
originated during the veteran's 
period of service from June 25, 
1979, to October 25, 1979, or 
that a psychosis was present 
within the one-year period 
immediately following his 
discharge from service in 
October 1979?

(c)  Does the veteran have PTSD 
using the criteria of the 
American Psychiatric 
Association's Diagnostic and 
Statistical Manual of Mental 
Disorders (4th ed. 1994)?  If 
so, is it at least as likely as 
not that the veteran's PTSD is 
the result of any independently 
verified inservice event(s)?  
If so, which independently 
verified event or events is 
responsible for his PTSD?

Use by the examiner of the "at 
least as likely as not" 
language cited above is 
required.

8.  The veteran should also be afforded a 
VA medical examination by a neurologist 
for the purpose of determining the nature 
and etiology of his epilepsy.  The claims 
folder in its entirety must be made 
available to the neurologist for review 
and such examiner must reference in 
his/her report whether in fact the claims 
folder were reviewed.  Such examination 
is to include a detailed review of the 
veteran's history and current complaints, 
as well as a comprehensive clinical 
evaluation and all diagnostic testing 
necessary to determine the full extent of 
all disability present.  All applicable 
diagnoses must be fully set forth.  

A professional opinion, with full 
supporting rationale, must be provided by 
the examiner as to these questions:  

(a)  Is it at least as likely 
as not that the veteran's 
epilepsy originated during his 
period of military service from 
June 25, 1979, to October 25, 
1979, or within the one-year 
period following his discharge 
from service in October 1979?  
Included in the response should 
be the examiner's opinion as to 
the probable date of onset of 
the veteran's epilepsy.

(b)  Is it at least as likely 
as not that the veteran's 
epilepsy is the result of his 
inservice use, if any, of 
antipsychotic medication?

Use by the examining 
neurologist of the "at least 
as likely as not" language in 
responding to the foregoing is 
required.  

9.  Following the completion of the 
foregoing actions, the RO should review 
the examination reports.  If either 
report is not in complete compliance with 
the instructions provided above, 
appropriate action should be taken to 
return the report for any and all needed 
action.  

10.  Lastly, the RO should readjudicate 
the veteran's reopened claims for service 
connection for an acquired psychiatric 
disorder, including PTSD, and for 
epilepsy, on the basis of all the 
evidence on file and all governing legal 
authority, including the VCAA.  If any 
benefit sought on appeal remains denied, 
the veteran and his representative must 
be provided with a supplemental statement 
of the case, which must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues on appeal.  An appropriate period 
of time should then be allowed for a 
response, before the record is returned 
to the Board for further review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The 
purpose of this remand is to obtain additional development.  
No inference should be drawn regarding the final disposition 
of the claims in question as a result of this action.  



	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' 
Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



